                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF OKLAHOMA

 BENNIE R. WEISER, JR., an individual,
 and LATRICE (ALVERSON) WEISER, an
 individual,

                Plaintiffs,
                                                 Case No. 17-CV-673-GKF-FHM
 v.

 PATHWAY SERVICES, INC., a domestic
 for profit business corporation,

                Defendant.


                                   OPINION AND ORDER

        Before the court is the Motion to Exclude Report and Testimony of Defendant’s Expert

Witness Randall G. O’Neal [Doc. 40] filed by plaintiffs Bennie R. Weiser, Jr. and Latrice

(Alverson) Weiser. For the reasons set forth below, the motion is granted in part and denied in

part.

                                        I. Background

        Defendant Pathway Services, Inc. (“PSI”) employed the Weisers as road surveyors

between July 2015 and March 2017. The Weisers allege that PSI failed to pay overtime

compensation as required by the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201, et seq.

PSI denies wrongdoing and asserts counterclaims for fraud and breach of contract, alleging that it

overpaid the Weisers because they falsely reported the number of hours they worked.

        PSI retained the services of Randall G. O’Neal to serve as its expert witness. Mr. O’Neal

prepared a written report dated June 29, 2018. [Doc. 40-3]. He also provided deposition testimony

on September 25, 2018. [Doc. 40-1, pp. 16–49 (“O’Neal Depo. Tr.”)]. According to his report,

Mr. O’Neal is a wage-and-hour consultant with approximately forty years of experience working
for the Wage and Hour Division of the United States Department of Labor. [Doc. 40-3, p. 2]. His

report sets forth two principal opinions: first, “that the two time-reporting systems the Defendant

utilized with respect to Plaintiffs . . . would fully comply with the requirements of the FLSA,” and

second, “that Plaintiffs did not accurately report their hours worked.” [Doc. 40-3, p. 6].

                                     II. Standard of Review

       Pursuant to Federal Rule of Evidence 702, a qualified expert may give opinion testimony

if the following conditions are satisfied:

               (a) the expert’s scientific, technical, or other specialized knowledge
               will help the trier of fact to understand the evidence or to determine
               a fact in issue;

               (b) the testimony is based on sufficient facts or data;

               (c) the testimony is the product of reliable principles and methods;
               and

               (d) the expert has reliably applied the principles and methods to the
               facts of the case.

FED. R. EVID. 702. This rule imposes on the trial court an important gate-keeping obligation, “to

‘ensure that any and all [expert] testimony . . . is not only relevant, but reliable.’” Kumho Tire Co.,

Ltd. v. Carmichael, 526 U.S. 137, 147 (1999) (quoting Daubert v. Merrell Dow Pharms., Inc., 509

U.S. 578, 590 (1993)). Thus, “the trial judge must determine whether the testimony has ‘a reliable

basis in the knowledge and experience of [the relevant] discipline.’” Kumho, 526 U.S. at 149

(quoting Daubert, 509 U.S. at 592).

         “To determine whether an expert’s opinion is admissible, the district court must undertake

a two-step analysis.” Mathis v. Huff & Puff Trucking, Inc., 787 F.3d 1297, 1307 (10th Cir. 2015)

(citing United States v. Nacchio, 555 F.3d 1234, 1241 (10th Cir. 2009)). First, the court must

determine whether the expert is qualified “by knowledge, skill, experience, training, or education”

to render an opinion. Nacchio, 555 F.3d at 1241 (quoting FED. R. EVID. 702). Second, “the court


                                                  2
must determine whether the expert’s opinion is reliable by assessing the underlying reasoning and

methodology, as set forth in Daubert.” Id.

                                         III. Analysis

       As the proponent of Mr. O’Neal’s expert testimony, PSI bears the burden of establishing

that the pertinent admissibility requirements are met by a preponderance of the evidence. See

Nacchio, 555 F.3d at 1251.        In its response brief, PSI largely focuses on Mr. O’Neal’s

qualifications, but the Weisers do not challenge Mr. O’Neal’s experience or expertise. See

[Doc. 40, p. 5]. Thus, there is no dispute that Mr. O’Neal is qualified to render an expert opinion

in this field. The court must then determine whether the proffered opinions are reliable by

assessing the underlying reasoning and methodology.

       Mr. O’Neal’s first opinion—that PSI’s systems complied with the record-keeping

requirements of 29 U.S.C. § 211(c)—satisfies the reliability requirements of Rule 702. Mr.

O’Neal’s extensive experience at the Department of Labor and the reasoning set forth in his report

provide a sufficient basis for him to render such an opinion. The relevance of Mr. O’Neal’s first

opinion to this action is questionable, but the court declines to decide the relevancy issue at this

time. The motion to exclude Mr. O’Neal’s testimony is therefore denied with respect to the first

opinion without prejudice to the Weisers’ ability to object at trial on relevance grounds.

       Mr. O’Neal’s second opinion—that the Weisers overstated their hours—is essentially a

credibility determination, which usurps a critical function of the jury; is not helpful to the jury,

which can make its own determination of credibility; and is prejudicial and would unduly influence

the jury as made by a qualified expert. See United States v. Hill, 749 F.3d 1250, 1258 (10th Cir.

2014). Mr. O’Neal describes an analysis performed by Scott Mathison of records from an on-

board computer used by the Weisers. [Doc. 40-3, p. 5]. But Mr. O’Neal’s opinion adds nothing




                                                 3
to that analysis that would assist the trier of fact. Id. (“The touchstone of admissibility under Rule

702 is the helpfulness of the evidence to the trier of fact.”). The court therefore finds that PSI has

failed to establish the admissibility of Mr. O’Neal’s expert testimony as to the second opinion.

       WHEREFORE, the Motion to Exclude Report and Testimony of Defendant’s Expert

Witness Randall G. O’Neal [Doc. 40] is granted in part and denied in part. It is granted as to Mr.

O’Neal’s opinion regarding the accuracy of the hours reported by the Weisers (the second opinion),

but is denied as to his opinion regarding the compliance of PSI’s systems with the FLSA’s

record-keeping requirements (the first opinion).

        IT IS SO ORDERED this 4th day of April, 2019.




                                                   4
